Citation Nr: 0837896	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  94-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a compression fracture of the 
cervical and dorsal spine with degenerative changes prior to 
September 26, 1994.

2.  Entitlement to an initial evaluation in excess of 30 
percent from September 26, 1994, for residuals of a 
compression fracture of the cervical and dorsal spine with 
degenerative changes.

3.  Entitlement to an effective date prior to September 26, 
1994, for a grant of service connection for radiculopathy of 
the right upper extremity.

4.  Entitlement to an initial evaluation in excess of 20 
percent disabling for radiculopathy of the right upper 
extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine from 
April 22, 1992 through January 31, 2004. 

6.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative arthritis of the lumbar spine from 
January 31, 2004.  

7.  Entitlement to an effective date prior to January 31, 
2004, for an award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1965 to April 
1968.

On April 22, 1992, the RO received a claim from the veteran 
in which the veteran sought service connection for a "neck 
fracture."  One of the claims on appeal initially came 
before the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee beginning in September 1992.  The Board 
Remanded the claim in 1995.  By a decision issued in November 
1997, the Board confirmed an initial noncompensable 
evaluation for compression fracture, cervical and dorsal 
spine.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Following a Joint Motion by the parties, in August 1999, the 
Court vacated the Board's 1997 decision.  The Board Remanded 
the appeal in July 2003.

During the pendency of the appeal, after the July 2003 
Remand, the RO granted service connection for degenerative 
arthritis of the lumbar spine, effective from April 22, 1994, 
and for radiculopathy of the right upper extremity, effective 
September 26, 1994.  The veteran disagreed with the initial 
evaluations assigned for those disabilities, as well as 
continuing his disagreement with the initial evaluation 
assigned for residuals of compression fracture, cervical and 
dorsal spines.  The veteran also disagreed with the effective 
date assigned for the grant of service connection for 
radiculopathy.  The veteran timely perfected appeals as to 
the additional issues, and those claims are before the Board 
for appellate review.  The issues are renumbered on the title 
page of this decision for clarity, but are unchanged from the 
issues as stated by the RO except as to numbering.  

In April 2008, the veteran submitted a timely substantive 
appeal as to the effective date assigned for an award of a 
total (100 percent) disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
That issue has also been certified to the Board.

The Board notes the October 2008 statement of the veteran's 
attorney that retrospective medical opinion is required where 
there is a lack of medical evidence for the time period being 
rated.  Hines v. Principi, 18 Vet. App. 227 (2004).  The 
Board agrees with the attorney's contention that additional 
development and medical opinion is required as to the claim 
for an earlier effective date for TDIU, on an extraschedular 
basis.  That claim is Remanded in this decision.  However, 
the clinical evidence of record provides a contemporaneous 
picture of the severity of each of the veteran's service-
connected disabilities addressed in this decision throughout 
the pendency of the issues on appeal.  Contemporaneous 
medical evidence which reflects the severity of each service-
connected disability continuously through the appeal period 
is associated with the claims file, and development of 
retrospective medical opinion as to the severity of the 
disabilities during a period for which records are missing is 
not required.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in April 1994 by a Veterans Law Judge 
who is no longer employed by the Board.  The veteran was 
notified in April 1997 that he had the right to request 
another Travel Board hearing.  The veteran did not request 
another Travel Board hearing.  In a statement received in 
March 2008, the veteran withdrew his request for a local 
(personal) hearing before the RO.  Appellate review may 
proceed.  

The claims for an initial evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine from April 22, 
1992 through January 31, 2004, and for an initial evaluation 
in excess of 40 percent for degenerative arthritis of the 
lumbar spine from January 31, 2004, and the claim for TDIU 
are addressed in the REMAND portion of the decision below.  
The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The credible evidence establishes that the veteran had no 
more than mild limitation of motion of the cervical spine 
prior to September 26, 1994, without abnormal mobility of the 
cervical or thoracic spine, but deformity of a vertebral body 
is present, warranting a separate, compensable evaluation.   

2.  From September 26, 1994, the veteran's cervical spine 
disability has not resulted in ankylosis or abnormal 
mobility, has not required bedrest prescribed by a physician, 
and there is no diagnosis of intervertebral disc disease of 
the cervical spine, other than the vertebral body deformity 
for which a separate evaluation has been granted, or of a 
neurologic disorder due to cervical spine disability, other 
than radiculopathy of the right upper extremity for which a 
separate evaluation has been assigned.  

3.  Clinical evaluations prior to September 26, 1994, ruled 
out radiculopathy, so there is no authority to award service 
connection for that disorder prior to assignment of the 
medical diagnosis of the disorder.

4.  The veteran's disability due to radiculopathy of the 
right upper extremity is manifested by pain, numbness, 
tingling, and non-dermatomal decreased sensation in the right 
hand, with retained grip strength of 4+/5.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a compression fracture of the 
cervical and dorsal spine with degenerative changes prior to 
September 26, 1994, are not met, but the criteria for a 
separate, compensable, 10 percent evaluation for deformity of 
a vertebral body are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5285, 5290 (1994, 
1993, 1992).

2.  The criteria for an initial evaluation in excess of 30 
percent from September 26, 1994, for residuals of a 
compression fracture of the cervical and dorsal spine with 
degenerative changes, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, § 4.71a, Diagnostic Codes 5235, 5241, 5243 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as effective September 
23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5290, 5293 (1995).

3.  The criteria for an award of service connection for 
radiculopathy are not met prior to September 26, 1994.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).

4.  The criteria for an initial evaluation in excess of 20 
percent for radiculopathy of the right upper extremity are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.115b, Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this claim, service connection was 
granted for residuals of a compression fracture of the 
cervical and dorsal spine, right upper extremity 
radiculopathy, and for degenerative arthritis of the lumbar 
spine.  Courts have held that once service connection is 
granted, the claim is substantiated, and additional notice is 
not required as to such claim, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, since each of the claims included in this 
appeal arise from the veteran's disagreement with initial 
evaluations or effective dates following grants of service 
connection, discussion of VA's duty to notify the claimant is 
not required.  

Moreover, beginning with his appeal to the Court from the 
Board's 1997 decision, the veteran has been represented by 
counsel.  Argument submitted by counsel on the veteran's 
behalf has demonstrated that he is well aware of the 
requirements of the VCAA and the elements needed to 
substantiate the claims arising from the initial grants of 
service connection and the award of TDIU.  The veteran's 
attorney has made numerous submissions on behalf of the 
veteran during the course of this appeal.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA 
notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error); see also Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

The Board notes that some regulations applicable to 
evaluation of the service-connected disabilities at issue 
have changed during the pendency of the veteran's appeal, and 
the veteran has been notified of these changes, and the 
claims readjudicated following such notice.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.  

Duty to assist

During this period, the veteran has submitted and identified 
private clinical records and opinions, and all identified 
evidence has been obtained.  VA clinical records have been 
obtained and associated with the claims files.  Records were 
obtained from the Social Security Administration (SSA).  The 
veteran was afforded more than 10 VA examinations.  The 
parties have entered into one Joint Motion regarding the duty 
to assist the veteran, and issue then on appeal has been 
Remanded by the Board.  Neither the veteran nor his counsel 
has identified any additional evidence which might be 
relevant to the claims on appeal.  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

No further notice or assistance to the veteran is required to 
fulfill VA's duties to the veteran.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review may proceed.

Law and regulations applicable to claims for increased 
initial evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
higher initial evaluations requires consideration of staged 
ratings.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003, the criteria for evaluating degenerative arthritis, 
state that degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  DC 5003 further states that, where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  The Board notes, however, that the evaluation of 
the same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).  

When the veteran submitted his claims in 1992, the 
regulations governing evaluation of disorders of the spine 
were codified at 38 C.F.R. § 4.71a, DCs 5285 to 5295.  These 
regulations were amended during the pendency of this appeal.  
In 2002, DC 5293, for intervertebral disc syndrome, was 
amended, effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002).  

In 2003, further amendments were made for evaluating 
disabilities of the spine, including under DC 5285.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were effective from 
September 26, 2003.  

The notes to the General Rating Formula for Disease and 
Injuries of the Spine, as in effect from September 26, 2003, 
provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made, but only the criteria in 
effect prior to the amendments may be considered prior to the 
effective date of the amendments, if the new version of the 
law or regulation is more favorable to the veteran than the 
prior version.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.

1.  Claim for evaluation in excess of 10 percent for 
residuals, compression fracture, cervical and dorsal spine, 
prior to September 26, 1994

Following the veteran's April 1992 claim for service 
connection for a neck fracture, the veteran was awarded 
service connection for a fracture of the cervical and dorsal 
spine, and the service-connected disability was initially 
evaluated as noncompensable under 38 C.F.R. § 4.71a, DC 5285; 
during the pendency of this appeal the initial evaluation has 
been increased to 10 percent prior to September 26, 1994, 
under DCs 5285 and 5290.  

DC 5285, as in effect prior to September 26, 2003, rated 
residuals of a fracture of the vertebra, without cord 
involvement, as 60 percent disabling where there was abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
a disability due to residuals of a vertebral fracture was 
rated in accordance with limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.  

Prior to September 2003, DC 5290 provided the criteria for 
evaluation for limitation of motion of the cervical spine.  
Slight limitation of motion of the cervical spine was 10 
percent disabling.  Moderate or severe limitation of motion 
of the cervical spine was 20 percent disabling or 30 percent 
disabling.  A 30 percent evaluation was the maximum 
evaluation for limitation of motion of the cervical spine.  



Facts and analysis

May 1992 VA outpatient treatment records reflect that the 
veteran complained of pain in the cervical area.  He 
requested a refill of pain medication.  Examination revealed 
tenderness at C7 and a "fair" range of motion.  A diagnosis 
of status post fracture and probable degenerative joint 
disease was rendered.  

On VA examination conducted in December 1992, the veteran 
complained of pain with any neck motion, and the examiner was 
unable to elicit active or passive range of motion of the 
neck.  However, no gross motor or sensory deficits were 
detected.  Significantly, the examiner stated that the 
veteran was able to turn his head "almost normally" in the 
waiting room when he was unaware he was being observed.  
December 1992 radiologic examination of the cervical spine 
confirmed minimal degenerative changes and some anterior 
spurring; there was no definite fracture.  

The veteran's subjective reports that his cervical spine 
motion was severely limited are contradicted by the objective 
evidence of record.  The Board finds that the credible 
evidence shows that the veteran did not manifest more than 
mild limitation of motion of the cervical spine.  During the 
period reflected in these records, no criterion for an 
evaluation in excess of 10 percent under DC 5290 was met.  

In February 1993, the veteran requested a soft cervical 
collar.  A February 1993 treatment record reflects that there 
were "a number of inconsistencies" on examination, but the 
soft collar was ordered.  At his 1994 hearing before the 
Board, the veteran testified that the cervical collar was 
required to help him avoid turning his head in bed at night.  
The veteran testified that turning his head caused so much 
pain it would wake him up.  There was no finding of abnormal, 
that is, greater than normal, mobility.  Rather, the veteran 
reported that his neck mobility was decreased due to pain, 
but he requested the cervical collar to prevent him from 
moving his head while sleeping.  The use of the cervical 
collar does not establish that the veteran had abnormal 
mobility of the spine so as to meet a criterion for an 
evaluation in excess of 10 percent under DC 5285.  

March 1993 VA outpatient treatment evaluation again revealed 
inconsistencies in the physical examination.  The veteran was 
advised to use the soft cervical collar intermittently.  SSA 
examination in July 1993 disclosed that, although the veteran 
reported inability to voluntarily move his neck, he was able 
to look to the right and to the left to follow the examiner 
as he moved about the room, and was able to move his neck 
when distracted from his pain.  The objective evidence that 
the veteran had full range of thoracic motion is also 
inconsistent with his subjective complaints of severe 
limitation of motion of the neck.  

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Therefore, although the veteran alleged that he had pain on 
motion, and reported that he was unable to turn his head, the 
Board finds that the veteran's subjective complaints are not 
credible.  The persuasive evidence establishes that the 
veteran's cervical spine disability was mild, including with 
consideration of pain and functional loss.  

Because the examiner who interpreted the radiologic 
examination did not assign a diagnosis other than 
degenerative disease, and did not indicate that there was 
deformity of any vertebral body, other than flattening 
associated with arthritis, no separate, additional, 
compensable evaluation is warranted under DC 5285.  Since 
degenerative joint disease (arthritis) of the cervical spine 
is evaluated under DC 5003 if limitation of range of motion 
is noncompensable, or under DC 5290 (prior to September 
2002), this evidence is consistent with the 10 percent 
evaluation assigned.  The regulations in effect prior to 
September 26, 1994, preclude a separate compensable 
evaluation under each diagnostic code.  

The 10 percent evaluation assigned for limitation of the 
veteran's range of motion of the neck encompasses mild 
limitation.  The next higher evaluation, a 20 percent 
evaluation, requires that the veteran establish that his 
limitation of cervical motion was moderate rather than mild.  
The veteran's subjective reports of limitation of motion 
indicate that his limitation of cervical motion was moderate 
or severe.  However, clinical records demonstrate that 
objective findings contradict the veteran's subjective 
complaints of the severity of limitation of motion of the 
neck during the period prior to September 1994.  In 
particular, objective evaluation of the veteran's ability to 
move his neck revealed far less limitation than the veteran 
claimed during formal examinations.  

A July 1995 VA radiologic examination of the thoracic spine 
discloses mild anterior compression of the T8 and T9 
vertebral bodies.  Since the service-connected cervical 
disability is characterized as including the dorsal 
(thoracic) spine, this clinical evidence is favorable to a 
separate, compensable evaluation in excess of 10 percent, as 
it establishes that the veteran manifested deformity of a 
vertebral body, as required for a 10 percent evaluation under 
DC 5285.  The July 1995 radiologic examination interpreted 
this deformity as "chronic."  As this July 1995 radiologic 
examination of the thoracic spine was the first radiologic 
examination specific to that area of the spine, the Board 
assumes that the deformity was present when the veteran 
submitted his claim in 1992, thus warranting the 10 percent 
evaluation for deformity of a vertebral body both prior to 
and from September 26, 1994.  However, DC 5285 authorizes no 
more than one 10-percent increase for deformity of a 
vertebral body or bodies in a spinal segment, so one 
additional, compensable 10 percent evaluation in the maximum 
evaluation authorized on the evidence of record.  VAOPGCPREC 
3-2006.  

In particular, the Board notes that, although radiologic 
examination of the veteran's thoracic spine conducted in 
September 2000 disclosed only mid-thoracic spurring.  
Radiologic examination was conducted prior to the March 2004 
VA examination, as discussed in the report of the examiner 
who conducted that examination, but those radiologic 
examination reports are not associated with the record before 
the Board.  The Board assumes, therefore, that the 
examination reports continued to disclose compression of a 
thoracic vertebral body.  

After consideration of the credibility, weight, and 
persuasive value of the evidence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
during this period for cervical spine disability, with the 
additional of a separate, compensable, 10 percent evaluation 
for deformity of a vertebral body.  The evidence is not in 
equipoise, so the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  
 
2.  Claim for initial evaluation in excess of 30 percent from 
September 26, 1994, for residuals of a compression fracture, 
cervical and dorsal spine

Effective September 26, 1994, a 30 percent evaluation is 
assigned for the veteran's cervical spine disability.  A 30 
percent evaluation for limitation of range of motion is the 
maximum evaluation which may assigned under DC 5290, the 
governing regulation when the veteran submitted his claim.  

As noted above, the regulations governing evaluation of 
disabilities of the spine were amended during the pendency of 
this appeal.  Prior to changes in the criteria for evaluating 
intervertebral disc disease, a veteran is entitled to an 
evaluation in excess of 30 percent with severe intervertebral 
disc disease and neurologic symptoms; after the changes, a 
veteran is entitled to an evaluation in excess of 30 percent 
if he has frequent incapacitating episodes of bed rest 
prescribed by a physician.  

However, no provider has assigned a diagnosis of 
intervertebral disc disease of the cervical spine.  The 
examiner who conducted a September 2000 VA examination stated 
that there was loss of the C5-C6 disk space.  However, that 
finding was not confirmed on later examinations.  Most 
recently, the examiner who conducted January 2005 VA 
examination assigned a diagnosis of intervertebral disc 
disease of the lumbar spine, but assigned a diagnosis of 
degenerative joint disease for the cervical spine and 
thoracic (dorsal) spine.  The medical evidence establishes 
that DC 5293 (as in effect prior to September 2002 or 
September 2003) and DC 5243 (as in effect from September 
2003) are not applicable to warrant an evaluation in excess 
of 30 percent for cervical and dorsal spine disability from 
September 1994.

Under the old Diagnostic Code 5287, a 40 percent rating could 
be assigned for unfavorable ankylosis of the cervical spine.  
From September 26, 2003, the General Rating Formula provides 
a 40 percent evaluation for unfavorable ankylosis of the 
entire cervical spine, among other alternative criteria.  In 
December 1994, the veteran complained of a stiff neck.  His 
range of motion was limited to 15 degrees of rotation, 0 
degrees of flexion, and 15 degrees of extension.  In January 
1995, the veteran had flexion to 40 degrees, extension to 30 
degrees, and had 60 degrees of left rotation.  At the time of 
VA examination conducted in March 2004, the examiner noted 
that the veteran's degenerative joint disease at C6-C7 and 
C7-T1, with "almost ankylosis" at these two vertebrae.  
Nevertheless, the veteran retained 30 degrees of forward 
flexion, 10 degrees of extension, and 40 degrees of right and 
left lateral flexion and right and left rotation, of the 
cervical spine.  Thus, ankylosis has not been shown.  

The evidence does, in fact, tend to establish that the 
veteran does not meet any criterion for an evaluation in 
excess of 20 percent under DC 5242 during the period from 
September 2003, when revision of the regulation governing 
evaluation of spinal disability became effective.  However, 
the Board will assume that the prior version of the 
regulation was more favorable to the claim than the new 
versions of the regulations, and the Board will not disturb 
the RO's assignment of a 30 percent evaluation from September 
26, 1994.  

The evidence throughout the pendency of the appeal 
establishes that the veteran retained significant range of 
cervical motion, with combined motion of the cervical spine, 
when considered in all planes, approaching 200 degrees on 
examination in 2005.  The evidence is against a finding that 
a 40 percent evaluation may be assigned on the basis of 
ankylosis.  

In this case, the veteran has been granted a separate 
evaluation of neurologic residuals, with a grant of service 
connection for radiculopathy, right upper extremity, as of 
September 1994.  The veteran is not entitled to an evaluation 
in excess of 30 percent for cervical spine disability under 
DC 5290 (prior to September 2003), or under DC 5237 (from 
September 2003) based on neurologic residuals, because those 
symptoms have already been considered in the assignment of a 
separate, compensable, 20 percent evaluation for 
radiculopathy of the right upper extremity.  38 C.F.R. § 4.14 
(evaluation of the same disability under various diagnoses is 
to be avoided).  No other neurologic effects or symptoms of 
cervical and dorsal spine disability have been confirmed.  
There is no basis for an evaluation in excess of 30 percent 
for a cervical spine disorder, under any version of the 
criteria for evaluating spinal disorder, from September 1994, 
based on neurologic findings.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for cervical spine disability during 
this period of the appeal.  The Board finds that the 
veteran's symptoms did not exceed the 30 percent evaluation 
during any portion of the period of appeal under review in 
this issue, and finds that a staged rating from September 26, 
2004, is not appropriate.  

As the evidence is not in equipoise to warrant an evaluation 
in excess of 30 percent for cervical spine disability during 
the relevant period, with the additional of a separate, 
compensable, 10 percent evaluation for deformity of a 
vertebral body, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for an 
initial evaluation in excess of 30 percent for residuals of a 
fracture of the cervical spine from September 26, 1994, must 
be denied.

3.  Claim for effective date prior to September 26, 1994, for 
award of service connection, radiculopathy, right upper 
extremity

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation. 
Otherwise, the effective date of an award is the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In this case, a diagnosis of radiculopathy was considered in 
March 1993, when the veteran reported chronic neck and 
shoulder pain and some subjective decrease in strength in the 
forearms bilaterally.  Electromyography(EMG) and nerve 
conduction velocity (NCV) examinations conducted in April 
1993 were essentially normal.  The medical providers 
determined that a diagnosis of radiculopathy, upper 
extremities, had been ruled out.  

The veteran submitted a claim for SSA disability benefits in 
May 1993.  A July 1993 examination for SSA purposes disclosed 
normal findings on sensory, motor, and reflex evaluation.  
This evidence is unfavorable to an earlier date for a grant 
of service connection for radiculopathy, since no 
radiculopathy was found, and an EMG disclosed no abnormality.  
Private records from the Memphis Health Center also disclosed 
complaints of neck and back pain and a diagnosis of 
degenerative joint disease, but no diagnosis of 
radiculopathy, during the period from November 1993 to July 
1994.

September 1994 private outpatient treatment disclosed 
abnormal findings on pinprick in the right upper extremity.  
A private nerve conduction test conducted in November 1994 
assigned a diagnosis of probably right cervical 
radiculopathy.  Based on this evidence, the RO assigned an 
effective date of September 26, 1994, for the grant of 
service connection for right upper extremity radiculopathy.  
Since the November 1994 nerve conduction study did not rule 
out radiculopathy, as previous objective examinations had, 
and since that diagnostic examination was conducted to follow 
up on abnormal findings in the September 26, 1994 
examination, the Board does not disagree with the assignment 
of September 26, 1994 as the effective date for the grant of 
service connection for radiculopathy.

The Board notes that a July 2002 private medical opinion 
provided by Craig N. Bash, MD, states that the veteran had 
positive EMG findings in 1994 and 1995.  Dr. Bash did not, 
however, provide an opinion that right upper extremity 
radiculopathy was medically presented prior to September 26, 
1994.  Thus, there is no evidence or opinion which supports 
an effective date earlier than the date assigned by the RO.  

A diagnosis of suspected radiculopathy was ruled out on 
objective diagnostic examinations conducted prior to 
September 26, 1994.  The statute and regulations governing 
effective dates require that, if service connection for a 
disorder is claimed before the disorder is present, the 
effective date for service connection for that disability is 
the date entitlement arose, that is, when the disability was 
first medically diagnosed.  

In this case, where the diagnosis at issue was medically 
ruled out in July 1993, and no tentative diagnosis of the 
disorder was again rendered until September 26, 1994, the 
date of the September 1994 examination is the earliest date 
entitlement to service connection for radiculopathy arose.  
The Board is not authorized to grant an effective date prior 
to September 26, 1994, for service connection for 
radiculopathy.  

The preponderance of the evidence is against an effective 
date earlier than September 26, 1994, for the grant of 
service connection at issue.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  

4.  Claim for initial evaluation in excess of 20 percent, 
radiculopathy, right arm

The veteran's radiculopathy, right arm is evaluated as 
paralysis of the upper radicular group (5th and 6th 
cervicals) under DC 8710.  The upper radicular group is 
evaluated under DC 8510, for paralysis of the upper radicular 
group, or DC 8610, for neuritis of the upper radicular group, 
or DC 8710, where there is neuritis of the upper radicular 
group.  A minimum rating of 20 percent for the upper 
extremity, irrespective of whether it is the major (dominant) 
or minor upper extremity, when the paralysis is incomplete 
and mild is warranted.  Ratings of 40 and 30 percent for the 
major and minor extremities, respectively, are assigned when 
the paralysis is incomplete and moderate.  Ratings of 50 and 
40 percent for the major and minor extremities, respectively, 
are assigned when the paralysis is incomplete and severe.  
Maximum ratings of 70 and 60 percent, respectively, may be 
assigned when the paralysis is complete and all shoulder and 
elbow movement has been lost, or is severely affected.  38 
C.F.R. § 4.124a, DCs 8510, 8610, 8710.

December 1994 private treatment notes reflect that the 
veteran complained of pain and numbness in the right hand.  
The symptoms were nondermatomal.  In January 1995, the 
veteran complained of numbness in the right hand, right index 
finger, thumb, and some difficulty holding objects.  VA 
examination conducted in July 1995 disclosed slightly 
decreased grip strength in the right upper extremity and 
decreased sensation to pinprick in the C7 dermatome.  

On VA examination conducted in March 1996, the veteran 
reported numbness of the thumb and index finger, right hand.  
However, no specific neurologic deficit was found.  The 
examiner who conducted September 2000 VA examination 
concluded that he was unable to determine whether the veteran 
actually had radicular symptoms.  In March 1996, 
neurological, motor, grip, and cerebral examinations were 
normal.  Examination conducted in September 2000 disclosed 
full range of motion of both shoulders, but with pain, and 
the veteran was "somewhat resistant" to range of motion of 
the shoulders.  There was "breakaway" muscle weakness.  
There is no report of objective examination or subjective 
statement or report thereafter which reflects additional 
impairment of shoulder or elbow movement.  

The report of January 2005 VA examination discloses that the 
veteran had 4+/5 muscle strength in the right upper 
extremity, non-dermatomal sensory loss in the right upper 
extremity, with motion limited due to neck pain.  The veteran 
reported significant functional loss.  Deep tendon reflexes 
were 1+.  He complained of difficulty with repetitive 
movements and fatigability.  Hoffman's sign (also called the 
finger flexor reflex) was negative.  See Stedman's Medical 
Dictionary 1638 (27th ed. 2000).  

The evidence during the entire appeal period is unfavorable 
to an evaluation in excess of 20 percent for right upper 
extremity radiculopathy.  In particular, the veteran retained 
4+/5 grip strength, without any objective or subjective 
findings or complaint of paralysis, muscle atrophy, or other 
finding consistent with moderate incomplete paralysis.  The 
veteran's primary complaints and findings are numbness, 
tingling, and loss of sensation, consistent with neuritis, 
but there is no evidence of paralysis.  Although the veteran 
reported difficulty with repetitive movement and 
fatigability, those symptoms, when considered with the 
veteran's 4+/5 muscle strength and the absence of other 
innervation abnormality, do not warrant a finding that there 
is moderate incomplete paralysis.    

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for radiculopathy.  As the evidence is 
not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.  


ORDER

A separate, compensable 10 percent evaluation for deformity 
of vertebral body is granted under DC 5285, subject to law 
and regulations governing the effective date of an award of 
monetary compensation, but the claim for an initial 
evaluation in excess of 10 percent for residuals of a 
compression fracture of the cervical and dorsal spine with 
degenerative changes prior to September 26, 1994, evaluated 
under DC 5290, is denied; the appeal is granted to this 
extent only.

The appeal for an initial evaluation in excess of 30 percent 
from September 26, 1994, for residuals of a compression 
fracture of the cervical and dorsal spine with degenerative 
changes, evaluated under DC 5242 (excluding a separate, 
compensable 10 percent evaluation for deformity of vertebral 
body granted under DC 5285) is denied.  

The appeal for an effective date prior to September 26, 1994, 
for a grant of service connection for radiculopathy of the 
right upper extremity, is denied.

The appeal for an initial evaluation in excess of 20 percent 
disabling for radiculopathy of the right upper extremity is 
denied.


REMAND

The veteran was provided VA examination of the cervical spine 
in March 1996 and March 2000 and VA examination of the 
cervical spine and lumbar spine in January 2004.  
Unfortunately, the clinical evidence does not include VA or 
private treatment records pertinent to the severity of lumbar 
spine disability during the periods between March 1996 and 
March 2000 or between March 2000 and January 2004.  The 
veteran has indicated that he had physical therapy following 
the March 2000 VA examination.  Additional VA clinical 
records, and private clinical records, if available, and any 
other pertinent records identified by the veteran, should be 
obtained.  If there are no pertinent records, that fact 
should be documented.  

Currently, the veteran has been granted service connection 
for three disabilities, degenerative arthritis of the lumbar 
spine, evaluated as 10 percent disabling from 1992 and as 40 
percent disabling from January 31, 2004, residuals, 
compression fracture of the cervical and dorsal spine, 
evaluated as 10 percent disabling from April 1992 and as 30 
percent disabling from September 1994, and radiculopathy, 
right upper extremity, evaluated as 20 percent disabling.  
His combined disability evaluation is 20 percent, from April 
1992, 50 percent from September 1994, and 70 percent from 
January 2004.  Thus, he met the criteria for a schedular 
evaluation from January 2004, and TDIU was awarded as of that 
date.  The veteran's counsel has, however, specifically 
argued that veteran is entitled to an award of TDIU on an 
extraschedular basis prior to that date.  

The veteran has not worked since either 1986, according to 
his SSA application, or 1991, according to his 2003 formal 
application for TDIU.  The veteran should be asked to clarify 
his work history, and to provide information about "work-
like" tasks he may have performed since 1991, such as 
running a household or providing care or supervision of 
others.  More specific evidence about the veteran's 
industrial capabilities, capability for sedentary work, and 
the effect on service-connected disabilities on industrial 
capability is required, given that the most recent VA 
opinions have addressed work capability in general terms but 
have not assessed the effect of service-connected 
disabilities on specific tasks required for employment.  

Because the authority to assign extra-schedular ratings has 
been specifically delegated to the Under Secretary for 
Benefits and the Director of the Compensation and Pension 
Service, and not the Board, in the first instance, the 
correct course of action for the Board where it finds that 
entitlement to an extra-schedular evaluation may be present 
is to raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 
9 Vet. App. 88 (1996).  In light of this, the prudent and 
thorough course of action is to afford the veteran a social 
and industrial survey, to ascertain the impact of his 
service-connected disabilities on his unemployability, both 
under 38 C.F.R. § 4.14 and 38 C.F.R. § 3.321(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA 
inpatient and outpatient 
treatment records from March 
1996 to January 2005, and 
records subsequent to January 
2005, the date of the most 
recent VA examination.  

2.  The veteran should also be offered an 
opportunity to identify or submit any 
private clinical records not yet 
associated with the claims files, 
especially any clinical records which 
might demonstrate the severity of lumbar 
disability or demonstrate that the 
veteran's unemployability is due to a 
service-connected disability.  All 
attempts to procure records should be 
documented in the file.  

3.  The veteran should clarify his 
employment history, including when he last 
worked, through written evidence if 
possible, such as tax returns, Social 
Security Administration employment income 
history, or the like. 

4.  A Social and Industrial Survey should 
be conducted to evaluate the veteran's 
employability, including the veteran's 
complete employment history, complete 
educational background, and day-to-day 
functioning, including history of work-
like tasks and activities of daily living 
performed during the period on appeal, 
from April 22, 1992, prior to January 
2004.  The report should include a full 
account of the veteran's occupational and 
educational history since service.  The 
person conducting the survey should make 
appropriate inquiries to persons or 
establishments, including neighbors, 
individuals who shared housing with the 
veteran, places where the veteran received 
rehabilitation or treatment, including 
physical therapy, and should account for 
the veteran's sources of recreation, with 
an emphasis on seeking unbiased observers 
of the veteran's abilities to sit, stand, 
walk, concentrate, talk, use a keyboard 
and computer, or perform other work-like 
activities.  A written copy of the report 
should be associated with the veteran's 
claims file.

5.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
the lumbar spine, to describe the current 
severity of the lumbar spine disability.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review in connection with the 
examination.  The examiner must indicate 
that pertinent documents in the claims 
folders were reviewed.  Following 
examination of the veteran, the examiner 
should describe the current severity of 
the veteran's lumbar strain disability, 
including description of range of motion, 
functional impairment including impairment 
from painful motion, weakness, 
fatigability, and incoordination, 
including on flare-ups.  When addressing 
functional loss, provide a description of 
any observed pathology or visible behavior 
of the claimant when undertaking the 
motion.  If the examiner is unable to 
describe any functional impairment without 
resort to speculation, the examiner should 
so state. 

6.  Each examiner who conducts examination 
related to the veteran's lumbar spine 
disability should also be asked to 
describe each impairment of employment or 
work-like activities and functions due to 
the veteran's cervical and lumbar spine 
disabilities (service-connected residuals 
of a compression fracture of the cervical 
and dorsal spine, radiculopathy of the 
right upper extremity, and degenerative 
arthritis of the lumbar spine).  Each 
examiner should provide an opinion as to 
what employment activities the service-
connected disabilities interfered with, 
and should describe the severity of 
interference over the period from April 
1992 to January 2004.  The supplied 
opinion must contemplate the veteran's 
education and occupational history.  In 
forming the opinion, the examiner should 
disregard both the age and the nonservice-
connected disabilities of the veteran.

In arriving at the requested opinion 
concerning the veteran's unemployability, 
the examining physician should also 
specifically consider and expressly 
comment on the findings/opinions expressed 
by the Social Security Administration in 
1993 through 1995 and the 2002 and 2005 
opinions of Dr. Craig Bash.  

7.  After assuring that development is 
complete and that each aspect of the 
veteran's employment history and VA 
examination report required is complete, 
the Remanded claims should be 
readjudicated.  If any benefit sought is 
not granted, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond, and the claim should thereafter 
be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


